                         IN THE ~JNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                   ) Chapter 11

SFX ENTERTAINMENT,INC., et cal., l                       ) Case No.: 16-10238(MFW)

                            Reorganized Debtors.         ) (Jointly Administered)

                                                             Re: Docket No. 1823

      CERTIFICATION OF NO OBJECTION REGARDING THE SFX LITIGATION
         TRUSTEE'S OBJECTION TO NATIONAL UNION FIRE INSURANCE
            COMPANY OF PITTSBURGH,PA OF PROOF OF CLAIM 262

                 The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection, or other responsive pleading to The STX Litigation Trustee's Objection to

National Union Fire Insurance Company of Pittsburgh, PA Proof of Clain No. 262 (the

"Objection")[Docket No. 1823] filed on November 1, 2018.

                 Pursuant to the Notice of The SFX Litigation Trustee's Objection to National

Union FiNe Insurance Coynpany ofPittsburgh, PA Proof of Claim No. 262 [Docket No. 1823],

responses to the relief requested in the Objection were to be filed and served no later than

November 15, 2018, at 4:OQ p.m. prevailing Eastern Time.



' The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized Debtor's
federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC (1024); Core
Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc.(7119); ID&T/SFX Mysteryland LLC(6459);
ID&T/SFX North America LLC(5154); ID&T/SFX Q-Dance LLC (6298); ID&T/SFX Sensation LLC (6460);
ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC (0452); Made Event, LLC(1127); Michigan JJ
Holdings LLC (n/a); SFX Acquisition, LLC(1063); SFX Brazil LLC(0047); SFX Canada Inc.(7070); SFX
Development LLC (2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc.(0047); SFX
Entertainment International, Inc.(2987); SFX Entertainment International II, Inc.(1998); SFX Intermediate Holdco
II LLC (5954); SFX Managing Member Inc.(2428); SFX Marketing LLC (7734); SFX Platform &Sponsorship
LLC(9234); SFX Technology Services, Inc.(0402); SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event
Intermediate Holdco LLC(8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate
Holdco LLC (5441); SFX-Disco Operating I,LC (5441); SFXE IP LLC (0047); SFX-EMC,Inc.(7765); SFX-
Hudson LLC (0047); SFX-IDT N.A. Holding II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A.
Holding LLC (2428); SFX-Nightlife Operating LLC (4673); SFX-Perryscope LLC(4724); SFX-React Operating
LLC (0584); Spring Awakening, LLC(6390); SFXE Netherlands Holdings Cooperatief U.A.(6812); SFXE
Netherlands Holdings B.V.(6898). The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite
350, Beverly Hills, CA 90210.


DOCS D~222360.1 76897/001
                 The undersigned further certifies that the Court's docket has been reviewed in this

case and no answer, objection, or other responsive pleading to the Objection appears thereon and

no informal Objection was received.

                 It is hereby respectfully requested that the proposed order attached hereto as

Exhibit A be entered at the Court's earliest convenience.


Dated: December 17, 2018                  PACHULSKI STANG ZIEHL &JONES LLP


                                          /s/Colin R. Robinson
                                          Kenneth H. Brown(CA Bar No. 1p0396)
                                          Debra I. Grassgreen(CA Bar No. 169978)
                                          Maria A. Bove(NY Bar No. 8687)
                                          Colin R. Robinson (Bar No. 5524)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone:.302/652-4100
                                          Facsimile: 302/652-4400
                                          E-mail:     kbrown@pszjlaw.com
                                                      dgrassgreen@pszjlaw.com
                                                      mbove@pszjlaw.com
                                                      crobinson@pszjlaw.com

                                           Counsel to the Litigation Trustee




                                               2
DOCS DE:222360.1 76897/001
